           Case 3:18-cv-05215-JD Document 73 Filed 08/16/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: August 15, 2019                                                 Judge: Hon. James Donato

 Time: 13 Minutes

 Case No.        C-18-5215-JD
 Case Name       Solo v. United States Soccer Federation

 Attorney(s) for Plaintiff(s):    Paul Stafford /Richard Nichols/Timothy W. Moppin
 Attorney(s) for Defendant(s):    Chantelle Egan/Diana Hughes Leiden – Non Party/Jeanifer
                                  Parsigian – Non Party

 Deputy Clerk: Lisa R. Clark                                  Court Reporter: Katherine Sullivan

                                         PROCEEDINGS

Administrative Motion, Dkt. No. 52 -- Denied
Motion to Strike and for Sanctions, Dkt. No. 61 -- Denied

                                     NOTES AND ORDERS

Solo’s request for an order requiring that the parties in the CD Cal action include her in
mediation proceedings, Dkt. No. 52, is denied.

Solo and United States Soccer Federation are directed to file by August 23, 2019, a joint plan to
coordinate discovery with the CD Cal case. The parties should also include in the proposal their
selected mediator and a date for the mediation (or other ADR method) to be completed by
October 14, 2019.

Solo’s motion for sanctions, Dkt. No. 61, is denied.
